Citation Nr: 0524417	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  94-43 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
impairment of the right tibia with traumatic arthritis of the 
right knee.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from May 1945 to June 
1946.

In a July 1994 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines 
denied entitlement to a rating in excess of 10 percent for 
impairment of the right tibia with arthritis of the right 
knee.  The veteran appealed this rating decision to the Board 
of Veterans' Appeals (Board).

In April 1996, the Board denied the veteran's claim.  He 
appealed the Board's April 1996 decision to the United States 
Court of Appeals for Veterans Claims (Court), and in October 
1997, the Court issued a Memorandum Decision vacating and 
remanding the matter to the Board.  The Board in turn 
remanded the case to the RO in May 1998.

In December 1999, the Board again denied the claim, and the 
veteran appealed to the Court.  In an April 2001 Order, the 
Court again vacated and remanded the matter to the Board.  In 
a February 2002 decision, the Board denied the veteran's 
claim, and he appealed once again.  The Court dismissed the 
veteran's appeal in July 2002, but reinstated the appeal in 
September 2002.  Thereafter, and pursuant to a Motion for 
Remand and to Stay Further Proceedings filed by the Secretary 
of VA, the Court in June 2003 vacated the February 2002 Board 
decision and remanded the case to the Board.

In a November 2002 rating decision, the RO denied entitlement 
to a TDIU.  The veteran appealed this rating decision to the 
Board.  In October 2003, the Board remanded both issues to 
the RO.

In a March 2005 statement, the veteran raised the issue of 
entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person.  As 
this matter has yet to be considered by the RO, it is 
referred to that office for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

On the VA Form 9 submitted by the veteran in June 2003 with 
respect to his TDIU claim, he did not express any desire for 
a Board hearing.  In July 2003 the RO received from the 
veteran an "addendum" to his VA Form 9, in which he 
requested a "personal hearing by the Hearing Officers from 
the Board," to be held at the Manila RO.  Unfortunately, 
this "addendum" was not added to the claims files until 
June 2004, and the Board was consequently unaware when 
remanding the case in October 2003 that the veteran had 
requested a Travel Board hearing.  In a statement received at 
the RO in September 2003, but added to the record months 
later, the veteran indicated that he had not received a 
response from the RO, and requested that the RO inform him 
whether he would receive a hearing before the Board 
considered his case.

In light of his July 2003 request, the Board will remand the 
case to afford the veteran the requested Travel Board 
hearing.  38 C.F.R. § 20.704(a) (2004).

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran 
for a Travel Board Hearing.  He 
should be notified of the date and 
time of the hearing in accordance 
with 38 C.F.R. § 20.704(b) (2004).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).
 
 
 
 

